UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):October 15, 2009 Commission File No. 000-16929 SOLIGENIX, INC. (Exact name of small business issuer as specified in its charter) DELAWARE 41-1505029 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 29 Emmons Drive, Suite C-10 Princeton, NJ (Address of principal executive offices) (Zip Code) (609) 538-8200 (Issuer’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01.Other Events. On October 15, 2009, Soligenix, Inc., (the Company), formerly known as DOR BioPharma, Inc., a late-stage biotechnology company, announcedthat it initiated enrollment in its confirmatory Phase 3 randomized, double-blind, placebo-controlled, multicenter clinical trial evaluating orBec® for the treatment of acute gastrointestinal Graft-versus-Host disease (GI GVHD). The initiation of enrollment in this trial also triggered the payment and receipt bythe Companyof a $1 million milestone pursuant to the Company’s collaboration agreement with Sigma-Tau Pharmaceuticals, Inc.
